Order in so far as it denies an examination of defendants in respect of the items in Exhibit “A” reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. The plaintiffs were entitled to the examination sought under settled authorities in this court. The examination is to proceed and the books and papers are to be produced at a time and place to be stated in the order. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.